               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
PACE-O-MATIC, INC.,                       :    Civil No. 1:20-CV-00292
                                          :
             Plaintiff,                   :
                                          :
             v.                           :
                                          :
ECKERT, SEAMANS CHERIN &                  :
MELLOTT, LLC,                             :
                                          :
             Defendant.                   :    Judge Jennifer P. Wilson

                                     ORDER

      AND NOW, on this 7th day of April, 2021, IT IS ORDERED THAT: the

final pre-trial conference scheduled for April 21, 2021 is CANCELLED. The

court will convene a telephonic status conference following the resolution of the

motion to dismiss the preliminary injunction motion, Doc. 91, to reset deadlines for

this case.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
